Assumpsit for work and labor, tried on the general issue. the case was that the defendant became insane, and so much so as to attempt injury to himself and the destruction of his property. He had negro servants, but his physician and relations thought it necessary that there should be some white person with him, as a nurse and a guard against his violence; and a son-in-law of the defendant requested the plaintiff to attend on him. He did so, and upon defendant's recovery he refused to pay him anything, and this action was brought. Defendant objected that as he was a lunatic at the time, no promise could be implied, and also that plaintiff's services were unnecessary. But the court instructed the jury that if they believed the evidence as to the condition of the defendant, and the state of his family, the services of the plaintiff were necessary to the defendant; and if so, the plaintiff was entitled to recover. Verdict and judgment for plaintiff, and defendant appealed.
the contracts of a lunatic are not all absolutely void; but it is held that contracts fairly made with them for necessaries or things suitable to their condition or habits of life are to be sustained. the leading case on the subject in England is that of Baxter v. Earl ofPortsmouth; and in Tally v. Tally, 22 N.C. 385, the same opinion was expressed by this Court. there is, therefore, no absurdity in the case of lunatics more than in that of infants in implying a request to one rendering necessary services or supplying necessary articles, and implying also a promise to pay for them. Indeed, with whatever (108) propriety the ancient maxim that no one ought to be allowed to stultify himself is denied in modern law, its application in a case of this kind seems to be entirely just. the urgency of the case demands instant help, and leaves no opportunity for a previous application to a court having the ordering of the estates to fix an allowance; and in such an instance as this, in which, as far as is seen, there was a recovery before a commission issued, there could be no subsequent allowance, however assiduous and effective the attentions to the party might have been. therefore, there is no middle ground between leaving an unhappy person thus afflicted destitute of those services and things indispensable to his proper restraint and recovery, or however rich, dependent for them on gratuitous benevolence, on the one hand, or, on the other, of implying a promise to pay for them what they may reasonably be worth. It is as if a physician administered to a man deprived of his senses by a dangerous blow, when the loss of life might result from delay. He would certainly be bound to make reasonable remuneration, though incapable at the moment of making an actual request. the reason extends to medical services to a madman, and to those of a nurse for him, or of a guard to protect him from a propensity to destroy himself or his property. In the case before the Court the plaintiff acted at the instance of defendant's medical adviser and his nearest friend and relative, not insisting, however disagreeable the duty, on any stipulation for high wages, but content with a quantum meruit. His conduct was, therefore, as fair as it could be.
Upon the other point there is no doubt. What the plaintiff did certainly falls within the class of necessaries as defined in the law.
PER CURIAM.                                          Affirmed.
Cited: Hyman v. Cain, 48 N.C. 112; Freeman v. Bridges, 49 N.C. 4;Pool v. Everton, 50 N.C. 243; Surles v. Pipkin, 69 N.C. 521. *Page 85 
(109)